Exhibit 10.17.3


SYNEOS HEALTH, INC.
2018 Equity Incentive Plan
Global Performance Restricted Stock Unit Award Agreement
This Global Performance Restricted Stock Unit Award Agreement including any
special terms and conditions for the Participant’s country set forth in Appendix
B, attached hereto (the Global Performance Restricted Stock Unit Agreement, the
Appendix B and all other appendices attached hereto, collectively, the
“Agreement”), is made by and between Syneos Health, Inc., a Delaware corporation
(the “Company”), and Participant Name (the “Participant”), effective as of
_________, 2019 (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the Syneos Health, Inc. 2018 Equity Incentive
Plan (as the same may be amended and/or amended and restated from time to time,
the “Plan”), which Plan is incorporated herein by reference and made a part of
this Agreement, and capitalized terms not otherwise defined in this Agreement
will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Performance Restricted Stock Units payable in shares of Common
Stock (the “Shares”), subject to the terms and conditions set forth in the Plan
and this Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Performance Restricted Stock Units. The Company has granted to the
Participant, effective as of the Date of Grant, Number of PRSUs Granted (the
“Target Award”) Performance Restricted Stock Units, on the terms and conditions
set forth in the Plan and this Agreement, subject to adjustment as set forth in
Section 4.5 of the Plan (the “PRSUs”).

2.
Vesting Eligibility of PRSUs. Subject to the terms and conditions set forth in
the Plan and this Agreement, the PRSUs will be eligible for vesting as follows:

(a)
General. Except as otherwise provided in Sections 2(b) through 2(d), the PRSUs
will vest (i) to the extent the Performance Goals are attained during the
Performance Periods as set forth on Appendix A and (ii) as long as the
Participant is in Service from the Date of Grant through the date on which the
Committee determines the attainment level of the Performance Goals for the last
Performance Period (the “Service Vesting Date”). The Committee will, promptly
after the filing of the Company’s Form 10-K (or other report publicly furnished
to the U.S. Securities and Exchange Commission (the “SEC”)) for each of the
Performance Periods, review the applicable financial data as reported in the
Form 10-K (or such other applicable report) and determine whether and to what
extent the Performance Goals for each Performance Period set forth in Appendix A
have been attained. On the basis of such determined level of attainment of the
Performance Goals, the Committee shall determine the number of PRSUs that are
eligible for vesting. Except as otherwise provided in Sections 2(b) through
2(d), PRSUs that do not become eligible for vesting based on the attainment of
the Performance Goals become forfeited as of the determination date applicable
to the corresponding Performance Period.

(b)
Effect of Death and Termination Due to Disability. Upon the Participant’s
termination of Service due to Disability or death at any time on or prior to the
last day of the last



1

--------------------------------------------------------------------------------





Performance Period, the Participant shall vest in the PRSUs as follows: (i) in
the event the termination of Service occurs following a completed Performance
Period, the Participant shall vest in the number of PRSUs subject to a Target
Award Tranche (as defined in Appendix A) corresponding to such completed
Performance Period based on the actual performance attainment level; (ii) in the
event the termination of Service occurs during or prior to the commencement of a
Performance Period, the Participant shall vest in the number of PRSUs subject to
the Target Award Tranche corresponding to such Performance Periods. No
fractional Shares shall be issued, and any fractional Shares that would have
been deemed vested based on the foregoing calculation shall be rounded down to
the next whole Share. In the event of the Participant’s death or termination of
Service due to Disability after the last day of the last Performance Period, but
prior to settlement of the PRSUs, the PRSUs shall continue to be eligible to
vest in the number of PRSUs had the Participant continued in Service through the
Service Vesting Date. Any PRSUs that are not eligible to vest upon the
Participant’s termination of Service due to Disability or death in accordance
with this Section 2(b) shall be forfeited as of such date.
(c)
Effect of Retirement. Upon the Participant’s Retirement after the first
anniversary of the Date of Grant, but prior to the last day of the last
Performance Period, the Participant shall vest in the PRSUs as follows: (i) in
the event the Retirement occurs following a completed Performance Period, the
Participant shall vest in the number of PRSUs subject to the Target Award
Tranche corresponding to such completed Performance Period based on the actual
performance attainment level; and (ii) in the event the Retirement occurs during
a Performance Period, the Participant shall vest in a number of PRSUs subject to
the Pro-Rated Target Award Tranche (defined below) corresponding to such
Performance Period. The number of PRSUs that shall vest under the Pro-Rated
Target Award Tranche shall be calculated by multiplying (i) the number of PRSUs
subject to the Target Award Tranche for the applicable Performance Period by
(ii) a fraction, the numerator of which shall be the number of days that have
elapsed between the first day of such Performance Period and the date of the
Participant’s Retirement, and the denominator of which shall be the number of
calendar days in such Performance Period. No fractional Shares shall be issued,
and any fractional Shares that would have been deemed vested based on the
foregoing calculation shall be rounded down to the next whole Share. In the
event of the Participant’s Retirement after the last day of the last Performance
Period, but prior to settlement of the PRSUs, the PRSUs shall continue to be
eligible to vest in the number of PRSUs had the Participant continued in Service
through the Service Vesting Date. For the avoidance of any doubt, the remaining
PRSUs subject to the Target Award Tranches corresponding to Performance Periods
commencing following the date of the Participant’s Retirement shall be forfeited
upon the Participant’s Retirement and all of the PRSUs shall be forfeited in the
event of the Participant’s Retirement on or before the first anniversary of the
Date of Grant. Any PRSUs that are not eligible to vest upon the Participant’s
Retirement in accordance with this Section 2(c) shall be forfeited. For purposes
of this Agreement, “Retirement” means a voluntary termination of Service on or
after the Participant (i) has attained age 55; and (ii) completed 10 years of
continuous Service. For purposes of this Section 2(c), a Participant’s
Retirement shall not include: (i) a termination by the Company for Cause, as
determined in the sole discretion of the Company, (ii) a resignation by the
Participant after being notified that the Company has elected to terminate the
Participant for Cause, (iii) a termination or resignation by the Participant
during the pendency of an



2

--------------------------------------------------------------------------------





investigation with respect to the Participant or while the Participant is on a
performance improvement plan, or (iv) any other circumstance upon which the
Company determines in good faith the Participant is not in good standing at the
time of such termination at the sole discretion of the Company.
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in the Participant’s
jurisdiction that likely would result in the favorable treatment that applies to
the PRSUs if the Participant attains the conditions set forth in this Section
2(c) being deemed unlawful and/or discriminatory, the provisions above regarding
the treatment of the PRSUs shall not be applicable to the Participant.
(d)
Effect of Involuntary Termination in Connection with Change in Control. In the
event of a Change in Control, a number of PRSUs equal to the following shall be
converted into time-based RSUs that shall vest on the Service Vesting Date,
subject to the Participant’s continued Service through such date: the sum of (i)
the PRSUs subject to each completed Performance Period prior to the date of the
Change in Control that became eligible to vest based on the attainment level of
the performance goals, plus (ii) the number of PRSUs subject to each Target
Award Tranche for each Performance Period that have not yet been completed as of
the date of the Change in Control (the “Converted Time-Based RSUs”). The
Converted Time-Based RSUs shall immediately vest in full in the event of (A) the
Participant’s Service is terminated by the Company or a Subsidiary for any
reason other than Cause, or (B) the Participant resigns for Good Reason, in each
case, at the time of, or within 6 months following, the consummation of a Change
in Control (either of such events of termination within such period, a “CIC
Termination”).

As used in this Agreement, “Good Reason” shall mean the occurrence, without the
Participant’s express written consent, of any of the following events: (i) a
material reduction in the Participant’s annual base salary; (ii) a material
adverse change to the Participant’s title compared to the Participant’s title
immediately prior to the Change in Control; (iii) a requirement that the
Participant relocate to a principal place of employment more than fifty (50)
miles from the Participant’s assigned principle office location as of
immediately prior to the occurrence of the Change in Control; or (iv) if the
Participant has an effective employment agreement, service agreement, or other
similar agreement with the Company or any Subsidiary, a material breach of such
agreement, provided, that, any event described in clauses (i), (ii), (iii) and
(iv) above shall constitute Good Reason only if the Participant provides the
Company with written notice of the basis for the Participant’s Good Reason
within forty-five (45) days of the initial actions or inactions of the Company
or any Subsidiary giving rise to such Good Reason and the Company or applicable
Subsidiary has not cured the identified actions or inactions within sixty (60)
days of such notice, and provided further that the Participant terminates his or
her Service within thirty (30) days following the Company’s or applicable
Subsidiary’s failure to cure within the 60-day cure period.
Any vesting acceleration contemplated under this Section 2(d) shall be subject
to the limitations provided in Section 5.5 of the Plan.


3

--------------------------------------------------------------------------------





3.
Settlement of PRSUs.

(a)
Settlement in Stock. PRSUs that vest pursuant to Section 2 above will be settled
by delivering to Participant a number of Shares equal to the number of PRSUs
that vest in accordance with the following schedule: (i) within ninety (90) days
of the last day of the last Performance Period in the event of a vesting event
described in Section 2(a); (ii) within sixty (60) days of the Participant’s
termination of Service in the event of a vesting event described in Section 2(b)
or 2(c); (iii) within sixty (60) days of the later of the date of the
Participant’s Termination of Service or Change in Control in the event of a
vesting event described in Section 2(d), in each case, subject to the provisions
of Section 15(l). In any case, the Company may provide a reasonable delay in the
delivery of the Shares to address Tax­Related Items, withholding, and other
administrative matters, provided that any such delay does not result in a
violation of Section 409A of the Code (to the extent the Participant is a U.S.
taxpayer). Neither the Company nor the Committee will be liable to the
Participant or any other Person for damages relating to any delays in issuing
the Shares or any mistakes or errors in the issuance of the Shares.

(b)
Book­Entry Registration of the Shares. The Company will deliver the Shares
payable pursuant to this Agreement within the settlement period set forth in
Section 3(a) by registering such Shares with the Company’s transfer agent (or
another custodian selected by the Company) in book­entry form in the
Participant’s name.

(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the PRSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(d)
Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing or
retaining the Participant (the “Employer”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PRSUs, including, but not limited to, the
grant or vesting of the PRSUs, the delivery of Shares following the Vesting
Date, the subsequent sale of Shares acquired pursuant to such vesting/delivery
and the receipt of any dividends and/or dividend equivalents; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the PRSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
Employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(e)
Withholding Requirements. Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, at the Company’s and/or the Employer’s
discretion (which, if the Participant is subject to Section 16 of the Exchange
Act, shall be the Committee), to satisfy the obligations with regard to



4

--------------------------------------------------------------------------------





all Tax-Related Items by one or a combination of the following: (1) cash payment
by the Participant to the Company prior to the day of vesting of an amount that
the Company will apply to the required withholding; (2) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer; (3) withholding from proceeds of the sale of Shares
acquired upon vesting/settlement of the PRSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); or (4) withholding in Shares to be issued upon
settlement of the PRSUs. For purposes of alternative (4) above, any Shares
withheld shall be credited for purposes of the withholding requirements at the
Fair Market Value of the Shares on the date that the tax withholding is
determined. Until such time as the Company provides notice to the contrary, it
will collect withholding for Tax-Related Items pursuant to alternative (3)
above; provided, however, that if such method (A) cannot be processed by the
broker or (B) the Participant is subject to the Company’s Policy on Insider
Trading and Communications with the Public (the “Insider Trading Policy”), the
sale of Shares pursuant to alternative (3) is prohibited under the Insider
Trading Policy and the Participant has not entered into an arrangement that is
intended to comply with the requirements of Rule 10b5-1(c)(1) of the Exchange
Act and that provides for the sale of all of the Shares subject to this
Agreement, the Company will instead collect withholding for Tax-Related Items
pursuant to alternative (4).
The Company may withhold or account for Tax-Related Items by considering rates
up to, but not exceeding, the maximum tax rates in the Participant’s
jurisdiction, in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested PRSUs, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax-Related
Items.
Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.
In addition, to the extent that any Federal Insurance Contributions Act tax
withholding obligations arise in connection with the PRSUs prior to the
applicable vesting date, the Committee shall accelerate the payment of a portion
of the award of PRSUs sufficient to satisfy (but not in excess of) such tax
withholding obligations and any tax withholding obligations associated with any
such accelerated payment, and the Committee shall withhold such amounts in
satisfaction of such withholding obligations.
4.
Forfeiture. Except as provided in Sections 2(b) through 2(d), all PRSUs (whether
eligible for vesting or not) will be forfeited immediately, automatically and
without consideration upon a termination of the Participant’s Service for any
reason (whether or not later to be found invalid or in breach of employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any). In addition, any PRSUs for a given



5

--------------------------------------------------------------------------------





Performance Period which are not eligible for vesting after determination of the
attainment of the Performance Goals for such Performance Period will be
forfeited as of the date of certification by the Committee and will not carry
over to subsequent Performance Periods. Without limiting the generality of the
foregoing, the PRSUs and the Shares (and any resulting proceeds) will continue
to be subject to Section 13 of the Plan.
5.
Adjustment to PRSUs. In the event of any change with respect to the outstanding
Shares contemplated by Section 4.5 of the Plan, the PRSUs may be adjusted in
accordance with Section 4.5 of the Plan.

6.
Nature of Grant. In accepting the PRSUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the PRSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of PRSUs, or
benefits in lieu of PRSUs, even if PRSUs have been granted in the past;

(c)
all decisions with respect to future PRSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)
the PRSUs and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company or any Subsidiary;

(e)
the Participant is voluntarily participating in the Plan;

(f)
the PRSUs and the Shares subject to the PRSUs are not intended to replace any
pension rights or compensation;

(g)
the PRSUs and the Shares subject to the PRSUs, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)
unless otherwise agreed with the Company, the PRSUs and the Shares subject to
the PRSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service that the Participant may provide as a
director of a Subsidiary;

(i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the PRSUs resulting from the termination of the Participant’s Service (for
any reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), except as provided in
Sections 2(b) through 2(d);



6

--------------------------------------------------------------------------------





(k)
the following provision shall not apply to Participants in the state of
California: In consideration of the grant of the PRSUs to which the Participant
is otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or any of its Subsidiaries, waives his or her
ability, if any, to bring any such claim, and releases the Company and its
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and

(l)
The following provision applies if the Participant is providing services outside
the United States: neither the Company nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the PRSUs or of any
amounts due to the Participant pursuant to the settlement of the PRSUs or the
subsequent sale of any Shares acquired upon settlement.

7.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

8.
Restrictive Covenants. The Participant acknowledges and recognizes that during
the course of Participant’s employment with the Company or its Subsidiaries, the
Participant will be given access to and become informed of Confidential
Information and the Participant will be the beneficiary of the goodwill of the
Company and its Subsidiaries, and, accordingly, agrees to the provisions of
Appendix D to this Agreement (the “Restrictive Covenants”). For the avoidance of
doubt, the Restrictive Covenants contained in this Agreement are in addition to,
and not in lieu of, any other restrictive covenants or similar covenants between
the Participant and the Company or any of its Subsidiaries. If Participant
breaches any non-competition, confidentiality or other restrictive covenant owed
to the Company or any of its Subsidiaries pursuant to this RCA or any other
agreement, as determined by the Committee in its sole discretion: (i) any
unvested portion of the PRSUs held by the Participant shall be immediately
rescinded; and (ii) the Participant shall automatically forfeit any rights that
the Participant may have with respect to the PRSUs as of the date of such
determination. The foregoing remedies set forth in this Section 8 shall not be
the Company’s exclusive remedies. The Company reserves all other rights and
remedies available to it at law or in equity.

9.
Data Privacy Provisions Applicable to Participants Outside the European
Union/European Economic Area

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other PRSU grant materials by and
among, as applicable, the Employer, the Company and its Subsidiaries for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, passport, social insurance number


7

--------------------------------------------------------------------------------





or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all RSUs, Performance
RSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or any other broker selected by the Company, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Syneos Health, Inc. Privacy Office
(data.privacy@syneoshealth.com). The Participant authorizes the Company,
Fidelity Stock Plan Services, LLC or any other broker selected by the Company
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Syneos Health, Inc. Privacy Office. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Service with
the Employer will not be affected; the only consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant PRSUs or other equity awards to the Participant or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
the Participant’s consent may affect the Participant’s ability to participate in
the Plan. For more information on the consequences of the Participant’s refusal
to consent or withdrawal of consent, the Participant understands that the
Participant may contact the Syneos Health, Inc. Privacy Office.
Finally, upon request by the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
the Participant for the purpose of administering the Participant’s participation
in the Plan in compliance with the data privacy laws in the Participant’s
country, either now or in the future. The Participant understands and agrees
that the Participant will not be able to participate in the Plan if the
Participant fails to provide any such consent or agreement requested by the
Company and/or the Employer.
10.
Data Privacy Provisions Applicable to Participants in the European
Union/European Economic Area.

The Company and the Employer hereby notify the Participant of the following in
relation to the Participant’s Data (as defined below) and the collection,
processing and transfer in electronic or other form of such Data in relation to
the grant of PRSUs and the Participant’s


8

--------------------------------------------------------------------------------





participation in the Plan. The collection, processing and transfer of the
Participant’s Data is necessary for the legitimate purpose of the Company’s
administration of the Plan and the Participant’s participation in the Plan, and
the Participant’s denial and/or objection to the collection, processing and
transfer of Data may affect the Participant’s participation in the Plan. As
such, by participating in the Plan, the Participant acknowledges the collection,
use, processing and transfer of Data and with respect to the limited transfer to
the third party administrator Fidelity Stock Plan Services, LLC, consents to the
transfer of Data as described herein.
The Participant understands that the Company and the Employer will hold certain
personal information about the Participant to administer the Plan. This personal
information may include, the Participant’s name, home address, email address and
telephone number, date of birth, passport, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs, Performance RSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the Plan,
and the Company and the Employer may each further transfer Data to third parties
assisting the Company or the Employer in the implementation, administration and
management of the Plan. The Participant understands that Data will be
transferred to Fidelity Stock Plan Services, LLC or any other broker selected by
the Company, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Syneos Health, Inc.
Privacy Office (data.privacy@syneoshealth.com).
To the extent provided by law, the Participant may, at any time, have the right
to request: access to Data, rectification of Data, erasure of Data, restriction
of processing of Data, and portability of Data. The Participant may also have
the right to object to the processing of Data, as well as to opt-out of the
Plan, in any case without cost, by contacting in writing the Syneos Health, Inc.
Privacy Office. The Participant’s provision of Personal Data is a contractual
requirement. The Participant understands, however, that the Participant's
participation in the Plan may be limited and the Company and the Employer may
not be able to grant the Participant PRSUs or other equity awards or administer
or maintain such awards if the Participant refuses to provide Data. The
Participant agrees to provide full cooperation in executing data privacy consent
forms, agreements or any related documentation that the Company and/or the
Employer deem necessary for the purpose of administering the Plan in compliance
with the data privacy laws in the Participant’s country, either now or in the
future.
When the Company and the Employer no longer need to use Data for the purposes
above or do not need to retain it for compliance with any legal or regulatory
purpose, each will take reasonable steps to remove Data from their systems
and/or records containing the Data and/


9

--------------------------------------------------------------------------------





or take steps to properly anonymize it so that the Participant can no longer be
identified from it.
Further, by clicking the “Accept” or similar button implemented into the
relevant web page or platform, the Participant consents to the sharing and
transfer of Data to Fidelity Stock Plan Services, LLC in the U.S. for purposes
of the administration of the Participant’s participation in the Plan. This
includes the transfer of the Participant’s Data to the U.S. and other
jurisdictions that may not have an equivalent level of data protection as the
Participant’s home jurisdiction. The Participant understands that he or she may
withdraw consent for future transfers to Fidelity Stock Plan Services, LLC at
any time by contacting the Syneos Health, Inc. Privacy Office.
11.
Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

12.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

13.
Imposition of Other Requirements. The Company reserves the right to impose any
other requirements on the Participant’s participation in the Plan, on the PRSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

14.
Appendix B. Notwithstanding any provisions in this Agreement, the PRSUs shall be
subject to any special terms and conditions set forth in Appendix B for the
Participant’s country. Appendix B constitutes part of this Performance
Restricted Stock Unit Agreement.

15.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s or the Participant’s broker’s country of
residence or where the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to accept, acquire, sell otherwise dispose of Shares or
rights to Shares or rights linked to the value of Shares (e.g., phantom awards,
futures) under the Plan during such times as the Participant is considered to
have “inside information” regarding the Company (as defined by the laws or
regulations in the Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
places before possessing inside information. Furthermore, the Participant could
be prohibited from (i) disclosing the inside information to any third party
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Keep in mind third parties
include fellow employees.

Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant is responsible for complying with any
applicable restrictions and should speak with a personal legal advisor on this
matter.


10

--------------------------------------------------------------------------------





16.
Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant is advised to consult his or her
personal legal advisor for any details.

17.
Miscellaneous Provisions

(a)
Securities or Exchange Control Laws Requirements. No Shares will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other securities or
exchange control laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the Shares may be listed,
have been fully met. As a condition precedent to the issuance of Shares pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed and under any blue sky or other securities laws
applicable to those Shares.

(b)
Non­Transferability. The PRSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
Shares delivered hereunder will be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal, state or local laws and any agreement with, or policy of, the Company
or the Committee to which the Participant is a party or subject, and the
Committee may cause orders or designations to be placed upon any certificate(s)
or other document(s) delivered to the Participant, or on the books and records
of the Company’s transfer agent, to make appropriate reference to such
restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and



11

--------------------------------------------------------------------------------





will be deemed effective upon actual receipt. Any notification required by the
terms of this Agreement will be given by the Company (x) in a writing addressed
to the address that the Participant most recently provided to the Company and
will be deemed effective upon personal delivery or within three (3) days of
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid, or (y) by facsimile or electronic transmission to
the Participant’s primary work fax number or e-mail address (as applicable) and
will be deemed effective upon confirmation of receipt by the sender of such
transmission.
(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement by the
Participant or any other Participant will be deemed to be a waiver of any other
or subsequent breach or condition whether of like or different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Court, (ii)
waives any objection to laying venue in any such proceeding in the Chosen Court,
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over any party and (iv) agrees that service of
process upon



12

--------------------------------------------------------------------------------





such party in any such claim or cause of action will be effective if notice is
given in accordance with this Agreement.
(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
IRC Section 409A. This Section 15(l) applies only to Participants who are U.S.
taxpayers.

Anything in this Agreement to the contrary notwithstanding, PRSUs that are
non-qualified deferred compensation subject to Section 409A of the Code and that
vest as a result of the Participant’s termination of employment under Section
2(b), 2(c) or 2(d) hereof shall be settled within sixty (60) days of the date
the Participant experiences a “separation from service,” within the meaning of
Section 409A of the Code (“Separation from Service”). With respect to PRSUs that
are settled as a result of the Participant’s termination of employment under
Appendix C, any such PRSUs that are non-qualified deferred compensation subject
to Section 409A, shall be settled within 60 days of the later of the Separation
from Service or Change in Control, provided that if the Change in Control is not
a “change in control event” (within the meaning of the Treasury Regulations
promulgated under Section 409A of the Code), the PRSUs shall be settled as
described in Section 3(a)(i). If the Participant is a “specified employee”
within the meaning of Section 409A of the Code as of the date of the Separation
from Service (as determined in accordance with the methodology established by
the Company as in effect on the Date of Termination), any PRSUs that are
non-qualified deferred compensation that are payable upon a Separation from
Service shall instead be settled on the first business day that is after the
earlier of (i) the date that is six months following the date of the
Participant’s Separation from Service or (ii) the date of the Participant’s
death, to the extent such delayed payment is otherwise required in order to
avoid a prohibited distribution under Section 409A(a)(2) of the Code, or any
successor provision thereto.
(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the PRSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail. The Participant must accept this Agreement electronically pursuant
to the online acceptance procedure established by the Company within 30 days
after the Agreement is presented to the Participant for review. If the
Participant fails to accept the Agreement within such 30-day period, the Company
may, in its sole discretion, rescind the Award in its entirety. By
electronically accepting the Agreement, the Participant agrees that this Award
is granted under and governed by the terms and conditions of the Plan and this
Agreement.

[Signature page follows]


13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this Global
Performance Restricted Stock Unit Award Agreement and any appendices thereto as
of the date first written above.
SYNEOS HEALTH, INC.
By:     /s/ Alistair MacDonald    
Name:    Alistair MacDonald
Title:    Chief Executive Officer


PARTICIPANT
[Electronic Signature]                 
______________________________        
Participant Signature                    
Name: [Participant Name]
Acceptance Date: [Acceptance Date]








Signature Page to Performance Restricted Stock Unit Award Agreement





--------------------------------------------------------------------------------








APPENDIX A
PERFORMANCE GOALS FOR PRSU VESTING ELIGIBILITY
The vesting eligibility of the PRSUs granted pursuant to the attached Global
Performance Restricted Stock Unit Award Agreement will be determined by the
Committee in accordance with the Plan and this Appendix A.
ROIC Performance Goal
50% of the Target Award amount granted in Section 1 above (the “ROIC Target
Award Tranche”) shall be eligible to vest based on the attainment of ROIC
measured against the performance goals stated in the table below for the
performance period beginning on (and including) January 1, 2019 and ending on
(and including) December 31, 2021 (the “ROIC Performance Period”):
[Performance Targets]
Adjusted EPS Performance Goals
50% of the Target Award amount granted in Section 1 above shall be eligible to
vest based on the attainment of Adjusted EPS performance goals (the “Adjusted
EPS PRSUs”), as set forth below.
The number of Adjusted EPS PRSUs that will be eligible for vesting in accordance
with Section 2(a) of the Agreement shall be equal to the sum of A + B + C,
where:
A =
number of Adjusted EPS PRSUs subject to an Adjusted EPS Target Award Tranche (as
defined below) x the 2019 EPS Performance Attainment Factor (set forth below)

B =
number of Adjusted EPS PRSUs subject to an Adjusted EPS Target Award Tranche x
the 2020 EPS Performance Attainment Factor (set forth below)

C =
number of Adjusted EPS PRSUs subject to an Adjusted EPS Target Award Tranche x
the 2021 EPS Performance Attainment Factor (set forth below)

Performance Periods: With respect to the Adjusted EPS PRSUs, there will be three
performance periods (each a “Adjusted EPS Performance Period”), as described in
the below table, in which one-sixth (1/6) of the Target Award amount granted in
Section 1 above (a “Adjusted EPS Target Award Tranche”) will be measured against
the Performance Goals stated in the table below for such Adjusted EPS
Performance Period.
[Performance Targets]
Subject to the minimum threshold requirements, linear interpolation will be used
based on the level of attainment of the performance goal between vesting levels.
The Committee, in its sole discretion, shall calculate and determine the level
of achievement of the performance goals, which shall be final and binding on all
parties to the Agreement.
All amounts used to calculate and determine the level of achievement shall be in
USD, with any currency conversions being determined by the Committee is its sole
discretion.


Appendix A – Performance Restricted Stock Unit Award Agreement
1

--------------------------------------------------------------------------------





Definitions:
“Adjusted EPS” means, for a given Adjusted EPS Performance Period, the Company’s
Adjusted Diluted Net Income Earnings per share as reported in the Company’s Form
10-K for the applicable Adjusted EPS Performance Period.
“Performance Period” means an Adjusted EPS Performance Period or the ROIC
Performance Period.
“ROIC” is defined as, with respect to the ROIC Performance Period, Tax-adjusted
Earnings Before Interest and Taxes divided by Average Invested Capital, as
defined and reported in the Company’s Annual Report on Form 10-K for the ROIC
Performance Period. If the Company completes a transformational merger,
divestiture, or acquisition (considering size, complexity, and scope of the
transaction) during the ROIC Performance Period, then the Committee may adjust
the ROIC for the impact of the transaction.
“Target Award Tranche” means any Adjusted EPS Target Award Tranche or the ROIC
Target Award Tranche.




Appendix A – Performance Restricted Stock Unit Award Agreement
2

--------------------------------------------------------------------------------






APPENDIX B
SYNEOS HEALTH, INC.
2018 Equity Incentive Plan
Global Performance Restricted Stock Unit Award Agreement
Country-Specific Terms and Conditions
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Syneos Health, Inc. 2018 Equity Incentive Plan (the
“Plan”) and the Global Performance Restricted Stock Unit Award Agreement (the
“Performance Restricted Stock Unit Agreement”). This Appendix constitutes part
of the Performance Restricted Stock Unit Agreement.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the PRSUs
granted to the Participant if the Participant resides and/or works in a country
listed below. If the Participant moves to another country after receiving the
grant of the PRSUs, the Company will, in its discretion, determine the extent to
which the terms and conditions herein will be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of June 2018. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that the Participant not rely on the
information in this Appendix B as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the PRSUs vest or the
Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working (or if the
Participant is considered as such for local law purposes), the information
contained herein may not be applicable to the Participant in the same manner.


Appendix B – Performance Restricted Stock Unit Award Agreement
1

--------------------------------------------------------------------------------





UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 3 of the
Performance Restricted Stock Unit Agreement:
Without limitation to Section 3 of the Performance Restricted Stock Unit Award
Agreement, the Participant agrees that the Participant is liable for all
Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as and
when requested by the Company or the Employer or by Her Majesty’s Revenue and
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
The Participant also agrees to indemnify and keep indemnified the Company and
the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the immediately foregoing provision will not apply; instead, the amount of
any uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit.










Appendix B – Performance Restricted Stock Unit Award Agreement
2

--------------------------------------------------------------------------------








APPENDIX C
SYNEOS HEALTH, INC.
2018 Equity Incentive Plan
Global Restricted Stock Unit Award Agreement
Special Provisions for Certain Executive Officers
The provisions in this Appendix C apply only to Participants in the Syneos
Health, Inc. Executive Severance Plan (as defined below).
1.
Involuntary Termination in connection with Change in Control.

This provision replaces Section 2(d) of the Performance Restricted Stock Unit
Agreement:
(d)
Effect of Involuntary Termination in connection with Change in Control.

In the event of a Change in Control, a number of PRSUs equal to the following
shall be converted into time-based RSUs that shall vest on the Service Vesting
Date, subject to the Participant’s continued Service through such date: the sum
of (i) the PRSUs subject to each completed Performance Period prior to the date
of the Change in Control that became eligible to vest based on the attainment
level of the performance goals, plus (ii) the number of PRSUs subject to each
Target Award Tranche for each Performance Period that have not yet been
completed as of the date of the Change in Control (the “Converted Time-Based
RSUs”). The Converted Time-Based RSUs shall immediately vest in full in the
event of (A) the Participant’s Service is terminated by the Company or a
Subsidiary for any reason other than Cause, or (B) the Participant resigns for
Good Reason, in each case, at the time of, or during the period commencing on
the date three (3) months prior to a Change in Control and ending twenty-four
(24) months following such Change in Control (either of such events of
termination within such period, a “CIC Termination”).
(i)
For purposes of this Agreement, “Cause,” “Change in Control,” and “Good Reason”
shall have the meanings ascribed to such terms in the Syneos Health, Inc.
Executive Severance Plan, adopted September 15, 2016, as amended and restated
August 20, 2018 (the “Executive Severance Plan”).

(ii)
This Section 2(d) shall be interpreted consistently with the provisions of the
Executive Severance Plan to give effect to the benefits intended to be provided
under the Executive Severance Plan, to the extent the Executive Severance Plan
is applicable to the Participant. Further, the vesting acceleration benefits
provided under this Section 2(d) shall be subject to the conditions set forth in
the Executive Severance Plan, to the extent the Executive Severance Plan is
applicable to the Participant.

(iii)
Any vesting acceleration provisions contemplated under this Section 2(d) shall
be subject to the limitations provided in Section 5.5 of the Plan.

(iv)
Any PRSUs that vest pursuant to this Section 2(d) shall also be subject to the
additional settlement provisions and subject to the conditions set forth in the
Executive Severance Plan, to the extent the Executive Severance Plan is
applicable to the Participant.



Appendix C – Performance Restricted Stock Unit Award Agreement
1

--------------------------------------------------------------------------------








APPENDIX D
RESTRICTIVE COVENANTS AGREEMENT
The Participant acknowledges and agrees that in light of the Participant’s
access to Confidential Information and Participant’s position of trust and
confidence with the Company or its Subsidiaries, Participant shall be subject to
the restrictive covenants set forth herein. The Participant knows that the
promises in this Restrictive Covenants Agreement (“RCA”) are an important way
for the Company and its Subsidiaries to protect their proprietary interests and
understands that the terms of this RCA are affected by the location in which the
Participant is employed, as stated in Attachment A and Attachment B to this RCA.
As a condition of the grant of the PRSUs, the Participant agrees as follows:
1.    Definitions. Capitalized terms not otherwise defined in this RCA shall
have the same meanings as set forth in the Syneos Health, Inc. 2018 Equity
Incentive Plan, and the Global Performance Restricted Stock Unit Award Agreement
(including the Appendix B and any other appendix attached thereto). The
following terms shall have the following meanings for the purposes of this RCA:
(a)    “Termination Date” means the last day of the Participant’s employment by
the Company or any of its Subsidiaries.
(b)     “Non-Solicit Restricted Period” means the period commencing on the
Termination Date and ending twelve (12) months after the Termination Date.
(c)    “Non-Compete Restricted Period” means the period commencing on the
Termination Date and ending twelve (12) months after the Termination Date.
(d)    “Company Customer” means a person or entity for whom the Company or any
of its Subsidiaries was providing services either at the time of, or at any time
within the twelve (12) months preceding the Termination Date, and for whom the
Participant had direct contact with and/or carried out or oversaw a material
business responsibility during said twelve (12) month period or about whom the
Participant had exposure to or received Confidential Information as a result of
the Participant’s employment with the Company or any of its Subsidiaries.
(e)    “Prospective Customer” means a person or entity (i) that the Participant
contacted for the purpose of soliciting business on behalf of the Company or any
of its Subsidiaries during the twelve (12) months preceding the Termination
Date; or (ii) to which the Company or any of its Subsidiaries had submitted a
bid or proposal for services during the twelve (12) months preceding the
Termination Date, and in which bid or proposal the Participant was involved in
any material respect.
(f)     “Company Person” means any person who is an employee of or consultant to
the Company or any of its Subsidiaries as of the Termination Date.
(g)    “Company Business” means (i) developing, marketing, selling and/or
providing services to pharmaceutical, biotechnology, life sciences, medical
device and medical diagnostic companies regarding: (A) the commercialization of
pharmaceuticals, biologics, medical devices or diagnostic products, including,
but not limited to, outsourced sales and related operations, marketing,
naming/branding, advertising, public relations, medical communications and
medication adherence services for the Company’s clients, (B) the provision of
clinical trials and related support services including, but not limited to,
bioanalysis, biostatistics, data management, feasibility studies, global safety
and pharmacovigilance, laboratory operations, medical writing, project
management, protocol and case report form design, quality assurance, regulatory
affairs and consulting, medical oversight, risk management, site and patient
recruitment, site management, strategic planning, study monitoring and late
stage services


Appendix D – Performance Restricted Stock Unit Award Agreement
1

--------------------------------------------------------------------------------





for the Company’s clients, (C) the staffing of clinical trial and/or clinical
research and development personnel for the Company’s clients, and (D) the
provision of consulting services including, but not limited to, brand
management, business development, clinical development, commercial strategy and
organizational design, product launch planning, medical affairs, pricing and
market access and risk evaluation and mitigation strategy for the Company’s
clients; and (ii) any other business that the Company and its Subsidiaries
engage in, or that the Company and its Subsidiaries have developed definitive
plans to engage in, as of the Termination Date.
(h)    “Restricted Area” means the following geographical areas: (i) any city,
metropolitan area, county (or similar political subdivision in foreign
countries) in which the Participant personally provided material services on
behalf of the Company during the twelve (12) months prior to the Termination
Date; (ii) within a 60-mile radius of the location(s) where the Participant had
an office during the twelve (12) months prior to the Termination Date; (iii)
within a 60 mile radius of Raleigh, North Carolina; and (iv) any city,
metropolitan area, county (or similar political subdivision in foreign
countries) in which the Company or any of its Subsidiaries is located or does or
did business, during the twelve (12) months prior to the Termination Date.
(i)    “Confidential Information” means without limitation, any confidential or
proprietary information or materials of the Company or its Subsidiaries, whether
of a technical, business, or other nature, including information and materials
which relate to operations, processes, products, promotional material,
developments, patent applications, formulas, sponsor or client lists,
manufacturing processes, trade secrets, basic scientific data, data systems,
employment policies, formulation information, budgets, bids, proposals, study
protocols, coding devices, and any other confidential data or proprietary
information in connection with the Company, its Subsidiaries or their business
affairs, including but not limited to any information relating to the operation
of the Company’s and/or its Subsidiaries’ business which the Company or its
Subsidiaries may from time to time designate as confidential or proprietary or
that Participant reasonably knows should be, or has been, treated by the Company
and/or its Subsidiaries as confidential or proprietary. Confidential Information
encompasses all formats in which information is preserved, whether electronic,
print or in any other form, including all originals, copies, notes or other
reproductions or replicas thereof. Any trade secrets of the Company or its
Subsidiaries will be entitled to all of the protections and benefits under any
applicable trade secrets law, whether statutory or common law, including but not
limited to the Delaware Uniform Trade Secrets Act, Del. Code Ann. tit. 6, §§
2001–2009, the North Carolina Trade Secrets Protection Act, N.C. Gen. Stat. §§
66-152 et seq., the Massachusetts Uniform Trade Secrets Act, M.G.L. ch. 93, §§
42 to 42G, and the California Uniform Trade Secrets Act, Cal. Civ. Code §§ 3426
et seq. If any information that the Company deems to be a trade secret is found
by a court of competent jurisdiction not to be a trade secret, such information
will, nevertheless, be considered Confidential Information for purposes of this
RCA.
Notwithstanding the foregoing, the term “Confidential Information” shall not
include information which (i) is already known to the Participant prior to its
disclosure to the Participant by the Company; (ii) is or becomes generally
available to the public through no wrongful act of any person; (iii) is at the
time of disclosure part of the public knowledge or literature through no
wrongful action by the Participant; or (iv) is received by the Participant from
a third party without restriction and without any wrongful conduct on the part
of such third party relating to such disclosure. The Participant acknowledges
and agrees that the Confidential Information he/she obtains or becomes aware of
as a result of his/her employment with the Company or any of its Subsidiaries is
not generally known or available to the general public, but has been developed,
compiled or acquired by the Company at its great effort and expense and that the
Participant is required to protect and not disclose such information.


Appendix D – Performance Restricted Stock Unit Award Agreement
2

--------------------------------------------------------------------------------





(j)     “Subsidiary” or “Subsidiaries” means any corporation, partnership,
limited liability company, joint venture, association, public or private limited
company or other business entity at least 50% of the outstanding voting stock or
voting interests of which is at the time owned or controlled, directly or
indirectly, by the Company.
2.    Non-Solicitation of Customers and Employees. The Participant agrees that
during the Participant’s employment with the Company or any of its Subsidiaries
and during the Non-Solicit Restricted Period, the Participant will not, on the
Participant’s own behalf, nor as an officer, director, stockholder, partner,
associate, employee, owner, executive, consultant or otherwise on behalf of any
person, firm, partnership, corporation, or other entity:
(a)    solicit, induce, influence or attempt to solicit, induce or influence any
Company Customer to (i) cease doing business in whole or in part with the
Company and/or its Subsidiaries, or to otherwise limit or reduce its business
with the Company and/or its Subsidiaries, (ii) purchase or accept products or
services competitive with those offered by the Company and/or its Subsidiaries
from any person or entity (other than the Company and/or its Subsidiaries), or
(iii) do business with any other person or business that is Competitive with the
Company;
(b)     solicit, induce, influence or attempt to solicit, induce or influence
any Prospective Customer to (i) cease doing business in whole or in part with
the Company and/or its Subsidiaries, or to otherwise limit or reduce its
business with the Company and/or its Subsidiaries, (ii) purchase or accept
products or services competitive with those offered by the Company and/or its
Subsidiaries from any person or entity (other than the Company and/or its
Subsidiaries), or (iii) do business with any other person or business that is
Competitive with the Company;
(c)    provide or sell any products or services competitive with those offered
by the Company and/or its Subsidiaries to any Company Customer;
(d)     provide or sell any products or services competitive with those offered
by the Company and/or its Subsidiaries to any Prospective Customer;
(e)    interfere with, disrupt or attempt to interfere with or disrupt the
relationship, contractual or otherwise, that the Company and/or its Subsidiaries
have with any sponsor, supplier, vendor, distributor, lessor, lessee, licensor
or business partner that transacts business with the Company and/or its
Subsidiaries;
(f)     solicit, induce, encourage, entice or attempt to solicit, induce,
encourage or entice any Company Person to terminate or alter his or her
employment or engagement with the Company or any of its Subsidiaries; or
(g)    employ or hire as an officer, director, employee, agent, consultant or
independent contractor any Company Person.
3.    Non-Competition.
(a)    The Participant agrees that, during the Participant’s employment with the
Company or any of its Subsidiaries, and during the Non-Compete Restricted
Period, the Participant will not, within the Restricted Area, for the
Participant’s own behalf or for any other person or entity, own, manage, operate
or participate in the ownership, management, operation or control of, or be
employed by or provide services to, any person, business or entity which
competes with the Company Business if Participant would:


Appendix D – Performance Restricted Stock Unit Award Agreement
3

--------------------------------------------------------------------------------





(i) have responsibilities or perform services that are entirely or substantially
similar to the responsibilities or services that the Participant had or provided
at the time of, or at any time within the twelve (12) months preceding the
Termination Date;
(ii) be involved in creating, developing, modifying, accessing, utilizing or
relying upon confidential information that is similar or relevant to that
Confidential Information to which Participant created, developed, modified,
accessed, utilized or relied upon during the Participant’s employment with the
Company or any of its Subsidiaries; or
(iii) use, disclose, or engage in activity in which the Participant would be
reasonably expected to use or disclose any Confidential Information.     
(b)    Notwithstanding the foregoing, the Participant’s ownership, directly or
indirectly, of not more than one percent (1%) of the issued and outstanding
stock of a corporation the shares of which are regularly traded on a national
securities exchange or in the over-the-counter market shall not violate this
Section.
4.     Business Opportunities. The Participant, while he or she is employed by
the Company and its Subsidiaries, agrees to offer or otherwise make known or
available to the Company or any Subsidiary, as directed by the Company and
without additional compensation or consideration, any business prospects,
contracts or other business opportunities that he or she may discover, find,
develop or otherwise have available to him or her in any field in which the
Company or any of its Subsidiaries is engaged, and further agrees that any such
prospects, contracts or other business opportunities shall be the property of
the Company.
5.    Confidentiality.
(a)     The Participant acknowledges that during his or her employment with the
Company, he or she has and will necessarily become informed of, and have access
to, the Confidential Information of the Company, and that the Confidential
Information, even though it may be contributed, developed or acquired in whole
or in part by the Participant is the Company’s exclusive property to be held by
the Participant in trust and solely for the Company’s benefit. Accordingly,
except as required by law, the Participant shall not, at any time, either during
or subsequent to his or her employment, as applicable, use, reveal, report,
publish, copy, transcribe, transfer or otherwise disclose to any person,
corporation or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and its Subsidiaries and other responsible persons who
are in a contractual or fiduciary relationship with the Company or one of its
Subsidiaries and except for information that legally and legitimately is or
becomes of general public knowledge from authorized sources other than the
Participant.
(b)     This RCA shall not prevent Participant from (i) reporting, without prior
approval from the Company, possible violations of federal securities laws or
regulations to any governmental agency or entity, including but not limited to,
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any Inspector General, or making other disclosures that are protected under
the whistleblower provisions of federal law or regulation; (ii) filing a charge
of discrimination with the Equal Employment Opportunity Commission; (iii)
cooperating with the Equal Employment Opportunity Commission in an investigation
of alleged discrimination; (iv) revealing evidence of criminal wrongdoing to law
enforcement; (v) testifying in any cause of action when required to do so by
law, or (vi) divulging Confidential Information pursuant to an order of court or
agency of competent jurisdiction. However, with respect to (v) and (vi) only,
Participant must promptly inform the Company of any such situations and shall
take such reasonable steps to prevent disclosure of the Company’s Confidential
Information


Appendix D – Performance Restricted Stock Unit Award Agreement
4

--------------------------------------------------------------------------------





until the Company has been informed of such requested disclosure and the Company
has had an opportunity to respond to the court or agency.
Further, 18 U.S.C. § 1833(b) states: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Accordingly, the parties
to this RCA have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this RCA is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C.§ 1833(b).
6.    Prior Restrictive Covenants. The restrictive covenants contained in this
RCA are in addition to, and not in lieu of, any other restrictive covenants
between the Participant and the Company or any of its Subsidiaries. For the
avoidance of doubt, any and all of the Participant’s restrictive covenants
agreed to prior to entering into this RCA (“Prior Restrictive Covenants”) will
survive and supersede the restrictive covenants set forth in this RCA to the
extent that any Prior Restrictive Covenant is for a longer period of time or is
more restrictive in scope or location than the restrictive covenants set forth
in this RCA. A breach of any such Prior Restrictive Covenant will also
constitute a breach of this RCA.
7.     Injunctive Relief and Tolling. Participant acknowledges and agrees that
if Participant breaches any of the provisions of Sections 2 through 6 hereof, it
will cause irreparable damage to the Company and/or its Subsidiaries for which
monetary damages alone will not constitute an adequate remedy. In the event of
such breach or threatened breach, the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further violation of such provisions by
Participant or requiring Participant to perform Participant’s obligations
hereunder, and will additionally be entitled to an award of attorneys’ fees
incurred in connection with securing any relief hereunder. Such right to
equitable or extraordinary relief shall not be exclusive but shall be in
addition to all other rights and remedies to which the Company may be entitled
at law or in equity, including, without limitation, the right to recover
monetary damages for the breach by Participant of any of the provisions of this
RCA. Further, Participant understands that if Participant breaches any of the
provisions in Sections 2 through 6 of this RCA, the applicable restricted period
will be extended for a period of time equal to the period of time Participant
spent in breach of this RCA. If the Company is required to seek injunctive
relief from such breach before any court, board or other tribunal, then the
applicable restricted period shall be extended for a period of time equal to the
pendency of such proceedings, including all appeals.
8.     Termination. Participant may terminate the employment relationship for
any reason at any time upon giving the Company thirty (30) days prior written
notice, as applicable law permits. In the case of a termination by the Company
other than a termination for Cause (as defined in the Plan), the Company will
provide thirty (30) days prior written notice of termination, as applicable law
permits. In each case, the Company may, in its discretion, relieve the
Participant of some or all of his/her duties during all or a part of such notice
period. Subject to the forgoing notice obligation, the Participant’s employment
with the Company shall remain at will, as applicable law permits.


Appendix D – Performance Restricted Stock Unit Award Agreement
5

--------------------------------------------------------------------------------





9.    Return of Company Property. By no later than the Termination Date, the
Participant shall promptly deliver to the Company all property and possessions
of the Company and its Subsidiaries, including all drawings, manuals, letters,
notes, notebooks, reports, copies, deliverables containing Confidential
Information and all other materials relating to the Company and any of its
Subsidiaries’ business that are in the Participant’s possession or control.
10.     Governing Law, Forum and Jury Waiver. This RCA and all disputes, claims
or controversies arising out of or related to this RCA, shall be governed (i)
for U.S. Participants, by the laws of the State of Delaware without regard for
reference to any choice or conflict of law principles of any jurisdiction. The
parties agree that any action or proceeding with respect to this RCA or the
Participant’s employment with the Company shall be brought exclusively in the
state or federal courts in the State of Delaware, and the Participant
voluntarily submits to the exclusive jurisdiction over the Participant’s person
by a court of competent jurisdiction located within the State of Delaware. The
parties hereby irrevocably waive any objection they may now or hereafter have to
the laying of venue of any such action in the State of Delaware, and further
irrevocably waive any claim they may now or hereafter have that any such action
brought in said court(s) has been brought in an inconvenient forum. The parties
hereby knowingly and expressly waive their right to a jury trial for any claim
relating to his/her/its rights or obligations under this RCA (ii) for
Participants employed outside of the U.S, by the laws of the country in which
Participant is employed without regard for reference to any choice or conflict
of law principles of any jurisdiction. The parties agree that any action or
proceeding with respect to this RCA or the Participant’s employment with the
Company shall be brought exclusively in the courts in the country in which the
Participant is employed.
11.    Amendment, Modification or Waiver. This RCA may not be changed orally,
and no provision of this RCA may be amended or modified unless such amendment or
modification is in writing, signed by the Participant and by a duly authorized
officer of the Company. No act or failure to act by the Company will waive any
right, condition or provision contained herein. Any waiver by the Company must
be in writing and signed by a duly authorized officer of the Company to be
effective.
12.    Severability. In case any one or more of the provisions contained in this
RCA shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this RCA, but this RCA shall be construed as if such
invalid, illegal, or other unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this RCA
shall for any reason be held to be excessively broad as to duration,
geographical scope or subject, it shall be construed by limiting it and reducing
it so as to be enforceable to the extent compatible with applicable law as it
shall then appear.
13.    Miscellaneous.
(a)    The Participant’s and the Company’s obligations hereunder shall continue
in full force and effect in the event that the Participant’s job title,
responsibilities, work location or other conditions of his/her employment with
the Company change subsequent to the execution of the RCA, without the need to
execute a new RCA.
(b)     Participant agrees to provide a copy of Sections 1 through 6 of this RCA
to any subsequent employers or prospective employers during the applicable
period of restriction (including but not limited to the Non-Solicit Restricted
Period and the Non-Compete Restricted Period). The Participant specifically
authorizes the Company to notify any subsequent employers or prospective
employers of the Participant of the restrictions on the Participant contained in
this RCA and of any concerns the Company may have about actual or possible
conduct by the Participant that may be in breach of this RCA. The Participant


Appendix D – Performance Restricted Stock Unit Award Agreement
6

--------------------------------------------------------------------------------





agrees to promptly notify the Company of any offers to perform services, any
engagements to provide services, and/or actual work of any kind, whether as an
individual, proprietor, partner, stockholder, officer, employee, director,
consultant, joint venturer, investor, lender, or in any other capacity
whatsoever during the period of his/her employment by the Company or any of its
Subsidiaries and during the Non-Solicit Restricted Period and the Non-Compete
Restricted Period. Such notice must be provided prior to the commencement of any
such services or work.
(c)    The rights and remedies of the parties under this RCA are cumulative (not
alternative) and in addition to all other rights and remedies available to such
parties at law, in equity, by contract or otherwise.
(d)    The obligations in this RCA shall survive Participant’s termination of
employment with the Company or a Subsidiary and the assignment of this RCA by
the Company to any successor in interest or other assignee.


[remainder of page intentionally blank]




Appendix D – Performance Restricted Stock Unit Award Agreement
7

--------------------------------------------------------------------------------





Attachment A to RCA
California Law Modifications
This Attachment A modifies certain terms of the RCA while Participant is
providing services to the Company, if Participant is based in California. If, at
any time, Participant is relocated by the Company, to another state outside of
California, the unmodified terms of the RCA will apply and this Attachment A
will no longer apply. Similarly if Participant is originally based in a state
outside of California, but the Company relocates Participant to California, the
modified terms of this Attachment A will apply, as set forth below. For purposes
of this RCA, Participant may only be employed in one state at any given time and
any travel required by Participant’s role will not affect the Company’s
determination of where Participant is based.
Section 2 shall be deleted and replaced as follows:
2.     Non-Solicitation of Employees. The Participant agrees that during the
Participant’s employment with the Company or any of its Subsidiaries and during
the Non-Solicit Restricted Period, the Participant will not, on the
Participant’s own behalf, nor as an officer, director, stockholder, partner,
associate, employee, owner, executive, consultant or otherwise on behalf of any
person, firm, partnership, corporation, or other entity,     solicit, induce,
encourage, entice or attempt to solicit, induce, encourage or entice any Company
Person to terminate or alter his or her employment or engagement with the
Company or any Subsidiaries or to accept employment or engagement with any other
person or entity.
Section 3(a) shall be deleted and replaced as follows:
(a)    During Participant’s employment with the Company or any of its
Subsidiaries, Participant shall not, directly or indirectly, either alone or in
conjunction with any person, firm, association, company, corporation or other
entity own, manage, operate or participate in the ownership, management,
operation or control of, or be employed by or provide services to, any person,
business or entity which is competitive with the Company Business if Participant
would: (i) have responsibilities that are entirely or substantially similar to
the responsibilities Participant has, or had held, at any time during
Participant’s employment with the Company or any of its Subsidiaries; or (ii) be
involved in creating, developing, modifying, accessing, utilizing or relying
upon confidential information that is similar or relevant to that Confidential
Information to which Participant created, developed, modified, accessed,
utilized or relied upon during Participant’s employment with the Company or any
of its Subsidiaries.
Section 10 shall be deleted and replaced as follows:
10.    Governing Law
This RCA and all disputes, claims or controversies arising out of or related to
this RCA, shall be governed by and construed in accordance with the laws of the
state of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of California or any other jurisdiction) that
would cause the application of the law of any jurisdiction other than the State
of California. Participant agrees that venue is proper in the federal or state
courts of Orange County, California and that these courts shall have exclusive
jurisdiction over any dispute relating to this RCA and Participant specifically
consents to personal jurisdiction in such court(s), even if Participant does not
reside in Orange County at the time of the dispute. Participant hereby
irrevocably waives any objection Participant may now or hereafter have to the
laying of venue of any such action in the State of California, and further
irrevocably waives any claim Participant may now or hereafter have that any such
action brought in said court(s) has been brought in an inconvenient forum.
Participant hereby knowingly and expressly waives Participant’s right to a jury
trial for any claim relating to his/her rights or obligations under this RCA.


Appendix D – Performance Restricted Stock Unit Award Agreement
8

--------------------------------------------------------------------------------





Attachment B to RCA
This Attachment B modifies certain terms of the RCA while Participant is
providing services to the Company, if Participant is based in Massachusetts. If,
at any time, Participant is relocated by the Company, to another state outside
of Massachusetts, the unmodified terms of the RCA will apply and this Attachment
B will no longer apply. Similarly if Participant is originally based in a state
outside of Massachusetts, but the Company relocates Participant to
Massachusetts, the modified terms of this Attachment B will apply, as set forth
below. For purposes of this RCA, Participant may only be employed in one state
at any given time and any travel required by Participant’s role will not affect
the Company’s determination of where Participant is based.
Section 1(c) of the RCA shall be deleted and replaced as follows:
(c)    “Non-Compete Restricted Period” means the period commencing on the
Termination Date and ending twelve (12) months after the Termination Date,
provided that the Participant’s employment with the Company was due to the
Participant’s voluntary separation from employment with the Company or the
involuntary termination of the Participant’s employment by the Company for
cause; provided, however, that in the event that the Company files an action to
enforce rights arising out of this RCA, the Non-Compete Restricted Period shall
be extended for all periods in which the Participant is determined by the Court
to have been in violation of the Participant’s obligations under this RCA or any
other fiduciary obligation owed to the Company.
Section 3 of the RCA shall be amended to include the following:
(c)     If, prior to October 1, 2018, the Participant entered into an agreement
with the Company containing non-competition and/or non-solicitation covenants,
the Participant hereby reaffirms that the Participant is subject to, and bound
by, the pre- and post-termination non-competition and non-solicitation covenants
set forth in those agreements.
Section 10 shall be deleted and replaced as follows:
10.    Governing Law
This RCA and all disputes, claims or controversies arising out of or related to
this RCA, shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without giving effect to any choice of law or
conflict of law provision or rule (whether of Massachusetts or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the Commonwealth of Massachusetts. Participant agrees that venue is
proper in the federal or state courts in the county within Massachusetts where
the Participant resides or the Suffolk County Business Litigation Session, and
that these courts shall have exclusive jurisdiction over any dispute relating to
this RCA and Participant specifically consents to personal jurisdiction in such
court(s), even if Participant does not reside in Suffolk County at the time of
the dispute. Participant hereby irrevocably waives any objection Participant may
now or hereafter have to the laying of venue of any such action in the
Commonwealth of Massachusetts, and further irrevocably waives any claim
Participant may now or hereafter have that any such action brought in said
court(s) has been brought in an inconvenient forum. Participant hereby knowingly
and expressly waives Participant’s right to a jury trial for any claim relating
to his/her rights or obligations under this RCA.
Section 13 of the RCA shall be amended to include the following:
(e)    Participant has the right to consult with legal counsel prior to entering
into this RCA.


Appendix D – Performance Restricted Stock Unit Award Agreement
9